DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Response to Arguments
Applicant's arguments filed 11/02/2022 have been fully considered but they are not persuasive. In response to applicant’s argument in the Remarks, Tesar in Figs.15-18, [1415], [1437], [1561] teaches the first, second and third images which would be a left or right image from cameras or displays of the surgical visualization and display system, in which the ocular has display in additional to other displays in the system, and combining the first and second or third image produces the stereo signal in display that is the first representation mode, whereas the respectively displayed first, second or third image is the mono signal from cameras, oculars or other displays, that is the second representation mode.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 9-13, 15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20090088634 A1 Zhao; Wenyi et al. (hereafter Zhao), in view of US 20170143442 A1 Tesar; John et al. hereafter Tesar), and further in view of US 20170150137 A1 Kosmiskas; Mario et al. (hereafter Kosmiskas).
Regarding claim 1, Zhao discloses A medical stereo imaging system, comprising: an observation instrument that comprises an image acquisition unit that is configured to detectfirst image data and second image data (Fig.2, [43]), which can be combined for stereo observation ([51]), at least one position sensor that is configured to detect an orientation of the instrument in relation to a position reference (Fig.3 tool tracking IGS system, [31], wherein tool tracking IGS sub-system 351 is the sensor and a camera coordinate system or a base coordinate system is the position reference).
Zhao fails to discloses image data processing software, which is stored on a non-transitory computer-readable storage medium, that when executed, is operable in a first representation mode and a second representation mode, depending on the orientation of the instrument, operable to output an image signal for display, which, in the first representation mode, includes a stereo signal based on the first image data and the second image data from the instrument, and, in the second representation mode, includes a mono signal based on the first image data or the second image data from the instrument, and is operable to erect images that are output with the image signal in the second representation mode, depending on the orientation of the instrument.
However, Tesar teaches image data processing software, which is stored on a non-transitory computer-readable storage medium ([1649], [1653], wherein a software program enables functions, modes, control, configuration of the surgical visualization and display system), that when executed, is operable in a first representation mode and a second representation mode, depending on the orientation of the instrument, operable to output an image signal for display (Fig.11, [07], [1254], wherein a plurality of cameras configurated at different positions/orientations are the representation modes, each on a surgical tool, frame or support; and outputs image signals for display), which, in the first representation mode, includes a stereo signal based on the first image data and the second image data from the instrument (Figs.15-18, [1415], [1437], [1561], wherein first, second and third images which would be a left or right image from cameras or displays of the surgical visualization and display system, in which the ocular has display in additional to the displays, and combining the first and second or third image produces the stereo signal displayed), and, in the second representation mode, includes a mono signal based on the first image data or the second image data from the instrument (Figs.15-18, wherein the respectively displayed first, second or third image is the mono signal from cameras, oculars or displays), and Kosmiskas teaches is operable to erect images that are output with the image signal in the second representation mode, depending on the orientation of the instrument (Fig.21, [182], wherein the surface of phone could rotates/moves, the displayed image only is vertical or horizontal).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Zhao, Tesar and Kosmiskas before him/her, to modify the medical stereo imaging system disclosed by Zhao to include the teaching in the same field of endeavor of Tesar and Kosmiskas, in order to provide highly efficient surgical imaging systems compared to direct-view surgical microscopes, as identified by Tesar and enable exhibition of content in 2D from mono displays and selective exhibition of 2D and/or 3D content (individually or together), as identified by Kosmiskas.
Regarding claim 2, Tesar teaches The imaging system of claim 1, wherein the software is adapted to orient output images in the second representation mode so that the orientation of the displayed output image in relation to a display horizon does not change or only changes within defined limits ([1394]).
Regarding claim 3, Kosmiskas teaches The imaging system of claim 1, wherein the software is adapted in the first representation mode to output images to be output in a non-erected state, so that changes in the orientation of the output images are associated with changes in the orientation of the instrument (Fig.21, [182]).
Regarding claim 9, Tesar teaches The imaging system of claim 1, wherein the software is further operable to provide an adapted transition when switching between the first representation mode and the second representation mode, wherein the transition comprises an adaptation between the orientation of the mono signal in the second representation mode and the orientation of the stereo signal in the first representation mode at a switching angle between the first representation mode and the second representation mode ([1362]-[1363]).
Regarding claim 10, Zhao discloses The imaging system of claim 1, wherein the orientation detected by the at least one position sensor is a rotation angle, and wherein the software is configured in the second representation mode to orient output images dependent on the rotation angle ([61]).
Regarding claim 11, Kosmiskas teaches The imaging system of claim 10, wherein the software is operable to produce a low-skip or skip-free transition between the first representation mode and the second representation mode ([74]).
Regarding claim 12, Tesar taches The imaging system of claim 10, wherein the software interpolates in the second representation mode the output images dependent on the rotation angle between the non-erected state and the erected state ([1477]).
Regarding claim 13, Kosmiskas teaches The imaging system of claim 10, wherein the software is configured to erect output images in the second representation mode between a switching angle, which is associated with the transition between the first representation mode and the second representation mode, and a limit angle or limit angle range of the instrument in the second representation mode ([209]).
Regarding claim 15, Kosmiskas teaches The imaging system of claim 13, wherein the software is adapted to rotate output images in the second representation mode between the limit angle or limit angle range and a further switching angle such that the orientation of the displayed image is adapted to the further switching angle when the instrument is rotated towards the further switching angle ([82]-[83]).
Regarding claim 17, Tesar teaches The imaging system of claim 1, wherein the observation instrument is arranged as an instrument having an inclined direction of view ([1530]).
Regarding claim 18, Zhao discloses The imaging system of claim 1, wherein the observation instrument accommodates the image acquisition unit, and wherein the image acquisition unit comprises a stereo image sensor or two individual sensors that are offset relative to one another ([45]).
Regarding claims 19-21, see the rejection for claim 1.
Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, in view of Tesar and Kosmiskas, and further in view of US 20160335755 A1 Hilsebecher; Joerg et al. (hereafter Hilsebecher).
Regarding claim 4, Hilsebecher teaches The imaging system of claim 1, wherein the software is operable in a first rotation angle range of the instrument in the first representation mode, and wherein the software is operable in a second rotation angle range of the instrument in the second representation mode ([59]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Zhao, Tesar, Kosmiskas and Hilsebecher before him/her, to modify the medical stereo imaging system disclosed by Zhao to include the teaching in the same field of endeavor of Tesar, Kosmiskas and Hilsebecher , in order to provide highly efficient surgical imaging systems compared to direct-view surgical microscopes, as identified by Tesar, enable exhibition of content in 2D from mono displays and selective exhibition of 2D and/or 3D content (individually or together), as identified by Kosmiskas, and provide a method for recognizing a change in a relative yaw angle at a stereo video system, as identified by Hilsebecher.
Regarding claim 5, Tesar teaches The imaging system of claim 4, wherein the first rotation angle range comprises two sections that are offset from each other by 180.degree ([1417]). 
Regarding claim 6, Tesar teaches The imaging system of claim 5, wherein the software is adapted to swap the first image signal and the second image signal, and to rotate the first image signal and the second image signal by 180.degree. ([1362]).
Regarding claim 7, Tesar teaches The imaging system of claim 4, wherein the second rotation angle range involves at least one position of the instrument that is rotated by 90.degree. with respect to the position reference ([1278]).

Allowable Subject Matter
Claims 8, 14, 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided the related 112(b) rejections have been overcame.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/Primary Examiner, Art Unit 2487